office_of_chief_counsel internal_revenue_service memorandum number release date postn-167143-02 cc psi b6 uil date date to area_counsel natural_resources houston from peter c friedman senior technician reviewer branch passthroughs and special industries cc psi br6 subject sec_29 placed_in_service requirement for credit postn-167143-02 this memorandum is in response to your request of date regarding the meaning of placed_in_service as used in sec_29 in connection with a facility for the production of qualified_fuels described in sec_29 disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views issue when is a facility that produces solid synthetic_fuel from coal placed_in_service for purposes of sec_29 conclusions for purposes of sec_29 a facility is placed_in_service when based on all relevant facts and circumstances it is in a condition or state of readiness and availability for its specified function eg to produce commercially usable synfuel lack of production or of less than designed capacity is not the sole determining factor for a placed_in_service determination in addition a taxpayer must have commenced a trade_or_business as of the cut-off date to be considered placed_in_service for purposes of sec_29 postn-167143-02 background page guidance has been requested guidance regarding the requirements for the sec_29 credit for production of qualified solid synthetic_fuel from coal some facilities under examination were either not producing the synthetic_fuel prior to date the cut- off date for sec_29 or were not producing at or near intended or rated capacity as of that date exam has questioned whether such facilities meet the placed_in_service requirements under sec_29 exam has argued that the commencement of a trade_or_business is inherent to a placed_in_service determination for purposes of depreciation or for the sec_29 credit many of these facilities did not have contracts for the delivery of synthetic_fuel nor an inventory on hand to sell a customer as of the cut-off date without inventory or current production exam has questioned whether the taxpayer was engaged in a trade_or_business as of the cut-off date if not so engaged exam argues that the facility would not be currently used in a trade_or_business and thus would not be placed_in_service law analysis in general sec_29 provides a credit for the production of solid synthetic_fuel from coal sec_29 added by p l no provides a tax_credit for the sale of qualified_fuels that are sold through the end of and produced from a facility that was originally placed_in_service after date and before date pursuant to a binding written contract that was in effect before date no regulations have been promulgated under sec_29 thus we look to other published guidance of the service and other analogous code sections to interpret the meaning and scope of that section in particular the meaning of placed_in_service in general property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically designed function see sec_1_46-3 and sec_1_167_a_-11 placed_in_service is construed by the service as having the same meaning for purposes of the investment_tax_credit under sec_46 and depreciation under sec_167 in revproc_2001_30 2001_1_cb_1163 and in private letter rulings sec_1_46-3 provides examples of when property is in a condition of readiness and availability one of those examples is equipment that is acquired for a specifically assigned function and is operational but undergoing tests to eliminate any defects see also revproc_79_40 1979_1_cb_13 where machinery and equipment were placed_in_service in the year critical tests with appropriate materials and operational tests were completed another example in sec_1_46-3 involved operational farm equipment acquired and placed_in_service in a taxable_year even though it was not practical to use such equipment for its specifically designed function in the taxpayer’s business of farming until the following year postn-167143-02 page several tax_court cases have addressed placed_in_service questions in the context of electric power plants in olgethorpe power corp v commissioner tcmemo_1990_505 and 89_tc_710 facilities can be deemed placed_in_service upon sustained power generation near rated capacity however if the facility operates on a regular basis but does not produce the projected output it may still be considered placed_in_service 46_f3d_382 5th cir nonacq 1996_1_cb_6 in the action on decision for sealy power the service stated that at a minimum the property would have to have been in a state of readiness sufficient to produce electricity on a sustained and reliable basis in commercial quantities aod and in revrul_84_85 1984_1_cb_10 a solid_waste facility that was experiencing operational problems such that it was unable to operate at its rated capacity was considered to have been placed_in_service since it was being operated on a regular basis and saleable steam was being produced but if a facility is merely operating on a test basis it is not placed_in_service until it is available for service on a regular basis consumers power v commissioner t c pincite the above-referenced cases and rulings which address electric generating facilities provide some parallels in evaluating a placed_in_service issue for sec_29 facilities the following factors common to both power plants and synfuel plants in determining placed_in_service are approval of required licenses and permits passage of control of the facility to taxpayer completion of critical tests and commencement of daily or regular operation a fifth factor that was noted synchronization applies only to power plants see generally revrul_76_256 1976_2_cb_46 and revrul_76_428 1976_2_cb_47 in revrul_84_85 1984_1_cb_103 the service found that reaching the design capacity was not a prerequisite to a determination that a facility was placed_in_service in that ruling the service looked to daily operation of the facility to determine the placed_in_service_date in valley natural fuels v commissioner 62_tcm_229 the court required an ethanol plant to be producing ethanol of the quality for which the plant was designed prior to being placed_in_service finally armstrong world industries inc v commissioner tcmemo_1991_326 provides an extensive overview of the various placed_in_service cases the focus in determining a placed_in_service_date should be on ascertaining from the relevant facts and circumstances the date the unit begins supplying product in such a manner that it is routinely available and is consistent with the unit’s design it is necessary to examine relevant factors occurring both before and after the claimed placed_in_service_date so that the date can be verified however a facility does not have to achieve full design output to be placed_in_service as long as it is in the process of ramping up its production levels subject_to exceptions that are beyond the taxpayer’s control the service has generally required actual operational use as a prerequisite for an asset to be deemed placed_in_service for this reason it is critical to postn-167143-02 page know when the facility began producing synfuel and whether this production continued to be ramp-up or ceased until significant problems with the facility were corrected regarding facilities that are not operating as of the cut-off date the focus should be on the facilities readiness and availability to produce on a regular basis commercial quantities of synfuel rather than the actual production of such synfuel in addition subsequent production should reflect the same ramp-up to facility capacity however if the facility never operates at a significant production level or in the same or next tax_year shut down for any significant period of time to correct production problems the earlier activity is likely in the nature of start-up and testing and the facility has not been placed_in_service in general business operations must have begun for the subject property to be considered placed_in_service see piggy wiggly southern inc v commissioner 84_tc_739 nonacq on another issue 1988_2_cb_1 aff’d on another issue 803_f2d_1572 11th cir sporadic activity may be merely start-up activity the property cannot be placed_in_service until the trade_or_business begins wall v commissioner tcmemo_1992_321 345_f2d_901 4th cir vacated and remanded on another issue 382_us_68 on remand 354_f2d_410 4th cir overruled on other grounds sec_167 requires property to be used in a trade_or_business or for the production_of_income however activities that constitute a trade_or_business are not defined in the regulations under so we look to similar provisions under sec_162 sec_162 provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify as a deduction allowable under sec_162 an expenditure must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be necessary and be ordinary 403_us_345 the instant issue concerns the interpretation of the second requirement neither the code nor the income_tax regulations provide any explicit definition of the term carrying on any trade_or_business for purposes of sec_162 the supreme court has stated that to be engaged in a trade_or_business for purposes of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 determining whether a taxpayer is carrying_on_a_trade_or_business for purposes of sec_162 requires an examination of the facts in each case u s pincite in richmond television corporation v united_states supra ncnb corporation v united_states 684_f2d_285 4th cir the fourth circuit addressed the issue of what point in time did the taxpayer’s business begin after reviewing other cases to see the evidentiary bases on which factual determinations were made the court stated the following rule e ven though a taxpayer has made a firm decision to enter into business and over a considerable period of time spent money in preparation for postn-167143-02 page entering that business he still has not ‘engaged in carrying on any trade or business’ within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized f 2d pincite footnote omitted see also 864_f2d_1521 10th cir aff’g 86_tc_492 93_tc_684 aff’d on this issue and remanded on other issue u s app lexis 10th cir date on remand tcmemo_1991_187 bybee v commissioner tcmemo_1993_232 aff’d on this issue and vacated in part and remanded on other issue without published opinion 29_f3d_630 9th cir aftr2d on remand tcmemo_1996_411 aff’d without published opinion 129_f3d_124 9th cir cert_denied 525_us_1069 in jackson f 2d pincite n the tenth circuit discussed the case of kennedy v commissioner tcmemo_1973_15 which held that a pharmacy did not begin to function as a going concern until the date it first opened its doors to the public the tenth circuit explained that although sales presumably followed this holding properly focused on the taxpayer’s opening its doors to attempt to make a sale and not on the taxpayer’s success at selling in any analysis it is important to consider whether the taxpayer is actually entering a new business or is only beginning to use a new method of carrying on an old business see 505_f2d_1185 10th cir 63_tc_644 aff’d 592_f2d_1050 9th cir in light of the above an analysis of the relevant facts and circumstances is necessary to determine whether a particular taxpayer is engaged in a trade_or_business as of the cut-off date for purposes of the sec_29 credit the lack of current contracts or of an available inventory of synfuel is not determinative provided the taxpayer has opened his doors is actively soliciting contracts and has a facility ready and available to produce on a regular basis commercial quantities of synfuel if you have any further questions please contact at
